■ORDER

PER CURIAM
Edward Jefferson appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Jefferson argues the motion court erred in overruling his motion because his appellate counsel was ineffective by failing to raise a relevant claim on appeal.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment of the motion court was based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the: facts in detail and restating principles of law would' have' nd prece-dential value. The partiés have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 84.16(b).